Citation Nr: 1111048	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether service connection should be restored for Type 2 diabetes mellitus, to include whether the severance of service connection was proper.

2.  Entitlement to service connection for end stage renal disease, status post right kidney removal, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:  Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon, Vietnam Campaign Medal with device, and the Vietnam Service Medal with three Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that severed service connection for Type 2 diabetes mellitus.  

Although not listed in the December 2008 Certification of Appeal (VA Form 8), the Veteran has also perfected an appeal of a claim for service connection for end stage renal disease, status post right kidney removal, to include as secondary to Type II diabetes mellitus; which the RO denied in a July 2004 rating decision.  The Veteran submitted a notice of disagreement in October 2004 initiating an appeal on this matter.  The RO issued a Statement of the Case in August 2005 on the issue.  Then the Veteran submitted an Appeal To Board Of Veterans' Appeals (VA Form 9), in September 2005, thereby perfecting his appeal on that claim.

The issue of entitlement to service connection for end stage renal disease, status post right kidney removal, to include as secondary to Type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to a disability rating in excess of 20 percent for Type 2 diabetes mellitus, and entitlement to service connection for (1) hypertension, and (2) sexual dysfunction, have been raised by the record (see statements in support of claim received October 2007 and October 2010), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDING OF FACT

The evidence does not show that the grant of service connection for Type 2 diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's Type 2 diabetes mellitus have not been met, and service connection must be restored.  38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores service connection for the Veteran's Type 2 diabetes mellitus.  This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In general, service connection for a disability on the basis of the merits of such claim is focused on (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include Type 2 diabetes mellitus (also known as Type 2 diabetes or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), if a Veteran was exposed to an herbicide agent during active service, then Type 2 diabetes mellitus shall be service-connected if the disease becomes manifest to a degree of 10 percent or more at any time after service.  Competent evidence to the effect of an intercurrent injury or disease to support a conclusion that the disease was not incurred in service may serve to rebut the presumption of service connection.  38 C.F.R. §§ 3.307(d).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for cases in which a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation provide that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence provided that it is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

Once service connection has been granted, it can be severed only on VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  In this regard, generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even if the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

A review of the record shows that, in a July 2004 rating decision, the RO granted service connection for Type 2 diabetes mellitus.  The RO based its decision, in part, on the evidence showing the Veteran served in Vietnam, serving on the land in Vietnam, during the Vietnam Era, and was thus presumed to have been exposed to herbicides.  The RO granted service connection for Type 2 diabetes mellitus, on the basis of that presumption of exposure, and thereby, on the presumption of service connection as provided by law as discussed above.  

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he had foreign service, and that his military service awards include a Combat Action Ribbon, a Vietnam Service Medal with three Bronze Stars and the Vietnam Campaign Medal; all of which help to show that he served on the land in Vietnam during his service.  The Combat Action Ribbon establishes that the Veteran engaged in combat.  As such, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.

Based on the DD Form 214 and the awards identified, and the Veteran's statements, the RO's grant of service connection for Type 2 diabetes mellitus on the basis of his presumed exposure to herbicides while serving in Vietnam, would not amount to an error beyond debate.  Notably, at the time of the July 2004 rating decision, there was some contrary evidence available to the RO to the effect that there was an intercurrent disease or injury that may have been responsible for causing the Veteran's Type 2 diabetes mellitus.  

In an April 2007 rating decision, the RO proposed to sever service connection for Type 2 diabetes mellitus, based on a finding that there was evidence available at the time of the July 2004 rating decision indicating the Veteran's diabetes was due to medications (steroids) taken for his renal disease.  Thereafter, in a July 2007 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for Type 2 diabetes mellitus was severed effective October 1, 2007.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the severance of service connection for Type 2 diabetes mellitus was improper.

Initially, the Board notes that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  In this regard, the RO proposed to sever service connection for Type II diabetes mellitus in the April 2007 rating decision.  The Veteran was advised of the proposed severance by a May 2007 letter, which also informed him that he could request a hearing and submit evidence within 60 days of the notice of proposed severance.  The RO then issued the July 2007 rating decision, severing service connection for Type II diabetes mellitus, effective October 1, 2007, which, the Board notes, followed the last day of the month in which the 60-day period from date of notice of the rating decision expired. See 38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d). Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.

As noted above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the Veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim). See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, it is clearly established that the Veteran has Type II diabetes mellitus. Thus, as his claim for service connection is based on herbicide exposure, the only remaining question is whether he actually stepped foot in Vietnam; if so, then herbicide exposure may be presumed, and on that basis, service connection of Type 2 diabetes mellitus shall be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The etiology of the Veteran's Type 2 diabetes mellitus is debatable.  Notably, even within the July 2004 rating decision that granted service connection, the RO discussed both sides of the argument, between the presumptive basis for granting service connection, and a counter argument that an existing treatment note showed evidence the Veteran acquired steroid induced diabetes.   In the end, the RO decided that the Veteran met the criteria for an award of service connection, and thereby granted service connection for Type 2 diabetes mellitus. 

It is clear that it remains a matter of debate whether the Veteran's Type 2 diabetes mellitus was caused by his exposure to herbicides while serving in Vietnam, firmly grounded by legal presumption; or by intercurrent injury caused much later by a medication taken for renal disease.  All of the material facts on the latter were before the RO at the time of the grant of service connection, and it is not absolutely clear that a different result would have been ensued based on any incorrect application of regulatory provisions extant at the time of the grant. 

Therefore, the Board concludes that the July 2004 award of service connection for Type 2 diabetes mellitus did not involve CUE.  Accordingly, severance of service connection for Type 2 diabetes mellitus on the basis of CUE, was not proper.  38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.  The claim to restore service connection for Type 2 diabetes mellitus is granted.


ORDER

Severance of service connection not being proper, service connection for Type 2 diabetes mellitus is restored.


REMAND

Unfortunately, a remand is required in this case as to the Veteran's claim for service connection for end stage renal disease, status post right kidney removal, to include as secondary to Type II diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

On review of the record, the Board finds that, an opinion is necessary as to the likelihood that the Veteran's service-connected Type 2 diabetes mellitus caused or aggravated the Veteran's claimed end stage renal disease, status post right kidney removal.  Consequently, a remand is warranted for a VA examination to obtain such opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Any existing treatment records outstanding should be obtained prior to examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any additional VA or private treatment records not on file for the Veteran pertaining to his kidney impairment.

2.  The RO/AMC shall schedule the Veteran for an  appropriate VA examination to determine the nature, extent, onset and etiology of any renal disorder found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner.

For any renal disorder found to be present, the examiner shall opine as to whether such disorder is at least as likely as not:
(i)  related to or had its onset during service; or 

(ii) for any calculi of the kidney, or cardiovascular-renal disease-became disabling to a compensable degree within one year of separation from active duty in May 1970; or
(iii) was caused by or aggravated by a service- connected disability, to specifically include Type 2 diabetes mellitus.  

In offering any opinions, the examiner should specifically acknowledge and comment on any report by the Veteran of any continuity of pertinent symptoms since service.   The rationale for all opinions expressed should be 
provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


